Oliver, Chief Judge:
This appeal for reappraisement relates to certain bicycles exported from Germany and entered at the port of Galveston, Tex.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the bicycles in question is cost of production, as defined in section 402 (f) of the Tariff Act of *5891930, and that such statutory value for the articles is $22.04 (United States) each, less nondutiable charges, and I so hold. Judgment will be rendered accordingly.